BecK, J.
I. The plaintiff, 'upon the commencement of his action before the justice of the peace, claimed to recover $100. Judgment was rendered against defendant for $20. Afterwards, and before the appeal, plaintiff filed a paper called a “remittitur,” withdrawing his claim for $100, and claiming only the sum of $20, and remitting his claim for any sum above that amount. In the circuit court the appeal was dismissed, on the ground that it was not authorized by the statute; (Code, § 3575;) the amount in controversy being less than $25. The cause was sent here on the certificate of the judge of the circuit court, the amount involved in the action being less than $100.
II. Whatever name may be given to the paper filed by the plaintiff before the justice of the peace after the rendition of judgment, its effect was to reduce the claim of plaintiff *519to $20. Upon the appeal, bad it been authorized by law, plaintiff could have recovered no greater sum. Indeed, his claim, if it were valid for a larger sum, in no action or proceeding could be recovered beyond the sum of $20. He voluntarily cut off, by filing the paper, all right to demand judgment for any sum beyond $20. The pleadings in the case must be regarded as restricted by this paper to a claim for $20. After it was filed, the amount in controversy was $20, and no more. An appeal was therefore not authorized. Code, § 3575. See Milner v. Gross, 66 Iowa, 252.
The circuit court rightly dismissed the appeal.
AFFIRMED.